t c memo united_states tax_court david a and paula j henderson petitioners v commissioner of internal revenue respondent docket no filed date david a and paula j henderson pro_se julie l payne for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively and an addition_to_tax of dollar_figure for under sec_665l1 a after concessions the issue remaining for decision is whether petitioners are entitled to deduct depreciation as a medical expense under sec_213 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference david a and paula j henderson petitioners resided in medical lake washington when their petition was filed petitioners’ son bradley suffers from spina bifida and is confined to a wheelchair in petitioners purchased a van for the sole purpose of transporting bradley the purchase_price of the van was approximately dollar_figure in bradley’s physician believed that due to bradley’s increasing weight and size and his prolonged medical_condition a wheelchair lift was necessary petitioners modified the van specifically for bradley’s medical needs by installing an automatic wheelchair lift and raising the roof of the van such modifications cost petitioners an additional dollar_figure during and petitioners lived in eastern oregon and on a weekly basis transported bradley to and from hospitals and doctors’ appointments in spokane and seattle washington the specially modified van was the only means of transportation for bradley petitioners used two other vehicles for their own transportation the van was also used to transport bradley to and from school every day the van was used because the school_bus in the town where they lived was not equipped with a wheelchair lift petitioners wrote to the superintendent of schools to request that the school district purchase a wheelchair lift for the school_bus but the request was denied due to the low budget of the small community petitioners also used the van whenever they needed to take bradley on trips with them petitioners used the van for a trip in to drive to missouri for a family emergency they decided to take the van to missouri in order to accommodate bradley’s medical_condition at the time the doctors advised petitioners that bradley who was then in a full body cast could not travel by air petitioners also could not find a child care person who was willing to care for a child in a body shell on the recommendation of their certified_public_accountant petitioners deducted the cost of the van and the conversions at a rate of dollar_figure per year for and respondent audited petitioners’ and tax returns and denied petitioners’ depreciation deduction for both years q4e- opinion the issue presented is whether depreciation is deductible as a medical expense under sec_213 petitioners argue that the total cost of the van is deductible and is depreciable over years as medical expense under sec_213 respondent concedes that petitioners’ expense of dollar_figure to convert the van to meet the medical needs of their son was deductible for the year in which it was paid petitioners claimed medical expense deductions of dollar_figure in which is in excess of the cost of the modifications of dollar_figure neither the deduction taken for medical expense on petitioners’ tax_return nor the equivalent depreciation_deductions taken on their and tax returns were audited or disallowed and they are not in issue in this case respondent’s position is that only the cost of the modifications was deductible but in any event depreciation is not an expense paid and thus is not deductible as a medical expense under sec_213 in general_deductions are not allowed for personal living or family_expenses see sec_262 sec_213 however creates an exception to this general_rule and provides a deduction for medical_expenses sec_213 provides in part there shall be allowed as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income emphasis added - - medical expense is defined as amounts paid for transportation primarily for and essential to medical_care sec_213 emphasis added the court has previously addressed the issue of whether depreciation is a deductible medical expense and held that depreciation is not an expense paid within the meaning of sec_213 see 510_f2d_435 10th cir 72_tc_264 37_tc_986 in pfersching v commissioner tcmemo_1983_341 we explained our holding in language equally applicable here we have great sympathy for petitioners and their conscientious efforts to deal with the unfortunate illness of their son we are however compelled to conclude that the van depreciation is not allowable because it does not meet the requirements of the statute sec_213 allows as a deduction certain expenses paid during the taxable_year for medical_care sec_213 now designated d defines the term medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body in addition it includes amounts paid for transportation primarily for and essential to such care depreciation is not an expense paid or amount_paid within the meaning of sec_213 therefore petitioner’s claimed deduction cannot be allowed to the extent that it represents depreciation on the van respondent is sustained on this issue citations and fn ref omitted -- - we conclude that petitioners are not entitled to deduct depreciation as a medical_expense_deduction under sec_213 in either or to reflect the foregoing and the concessions of the parties decision will be entered under rule
